Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 10/21/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
New Grounds of Rejection
Claim Rejections - 35 USC § 112(a) or 112 (pre-AIA ), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-13, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The 
	Applicant argues that support for the term “thermoablative” is found at paragraphs 35, 39, 56, and 60, and “thermoablative nanoparticles” are taught as being synonymous with “aspheric nanoparticles” in paragraph 32, which teaches how the “thermotransductive power” of the nanoparticles is maximized by “filtering out the population of spheroidal nanoparticles,” therefore indicating that the terms “thermoablative nanoparticles” and “aspheric nanoparticles” are 
Applicant’s arguments have been fully considered but are not found fully persuasive.  Regarding applicant’s argument that support is found in claims 23 and 25, the examiner’s response is that claims 23 and 25 are not original claims.  Support for claim amendments cannot come from claims that are not original claims.     Regarding applicant’s argument regarding paragraph 32, the examiner’s response is that although the paragraph teaches “thermotransductive power,” nowhere is there a teaching in the paragraph that thermoablative nanoparticles and aspheric nanoparticles are interchangeable terms.  Although the other sections cited by applicant disclose the term “thermoablative,” nowhere does the application disclose or contemplate a genus of the claimed mixture of thermoablative and spheroidal gold nanoparticles, wherein said thermoablative have a diameter smaller than 100 nm, wherein said coating agent is selected from the group consisting of chitosan and derivatives thereof, polyvinylpyrrolidone, and polyethylene glycol and derivatives thereof, wherein said thermoablative nanoparticles exhibit a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy, and wherein said thermoablative nanoparticles exhibit a thermotransductive effect at about 808 nm with a laser.   

Claim Rejections - 35 USC § 112(b) or 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (ACS Nano, 2015) in view of Laurenzana (Oncotarget, 2014) in further view of Achneck (US 20120141562).  Kang discloses a cell comprising one or more nanoparticles loaded in the cell, wherein . 
Kang fails to teach a coating agent recited in claim 1, and further fails to teach endothelial colony forming cells (ECFCs).  
Laurenzana teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis (abstract; Discussion).  The radiolabel comprises 111In (a marking agent; a diagnostic agent) (Introduction).
Achneck teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis (paragraphs 68 and 80).   Achneck further teaches that coating the nanoparticles with chitosan increases cell spreading (paragraph 77).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to use chitosan as the coating agent of Kang.  The motivation for this is the art teaches that coating nanoparticles with chitosan increases cell spreading.   It would have been further obvious to incorporate ECFCs onto the gold nanoparticles.  The motivation for this for this is that the intention of Kang is to use its cell-loaded gold nanoparticles for the treatment of cancer, and the prior art teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis, and further the prior art teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis.   Regarding the limitation “a cell comprising: a mixture of thermoablative nanoparticles and spheroidal nanoparticles” (claim 1), the chitosan-coated gold nanoparticles of modified Kang are thermoablative nanoparticles structurally 
Applicant argues that the cited references do not teach thermoablative nanoparticles that exhibit the properties recited in the present claims.  The ECFCs of the present invention exhibit significantly greater internalization (i.e., loading) of gold nanoparticles as compared to other cells such as mesenchymal stem cells (MSCs) described in Kang. See Del Rosso 132 Declaration at paragraphs [0013] and [0014]. As previously explained, ECFSs exhibited an internalization rate of 81.7 % from a 150 µM dose of gold nanoparticles. See Del Rosso 132 Declaration at paragraph [0014]. In contrast, MSCs (such as those of Kang) exhibited a mere internalization rate of 24 % from a 150 µM dose of gold nanoparticles. 
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that the references do not teach a mixture of thermoablative nanoparticles and spheroidal nanoparticles as claimed, the examiner maintains that it does for the reason given in the rejection presented above.  Regarding the results presented in the declaration, the results are not sufficient to overcome the rejection because they are not commensurate in scope with the claimed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


January 27, 2022